Dear Mayor Gantt:
The Town of Arcadia questions whether or not it may use its equipment and personnel to dig graves in private cemeteries.  As indicated in the request, there are times when families simply cannot afford to bury their loved ones and as result the bodies are not buried for a number of days or even weeks.
In short, it is our opinion that the Town may be able to do so. Article7, Section 14 of the Louisiana Constitution prohibits the donation of public funds to or for any person.  Funds, in this sense, mean anything of value that belongs to the state or one of its political subdivisions. Generally, public funds may not be used on private property.  Article 7, Section 14B, however, specifically allows public funds to be used for programs of social welfare for the aid and support of the needy.  Such a program, however, must include objective criteria to determine who is truly needy.
The Town of Arcadia may fall within this exception if objective criteria are established to determine who needs assistance with burying their loved ones.  A person's income is considered to be objective criteria.  Additionally, municipalities have police power.  Police power is the inherent power of every sovereignty to promote the public health and welfare of its citizens.  Therefore, the Town of Arcadia may use its funds to promote the public health and general welfare of its citizens. It clearly is in the Town's best interest, that is in terms of health and welfare, to bury the dead.
Again, it is our opinion that the Town of Arcadia may use its equipment and personnel to dig graves in private cemeteries if it is part of a program of social welfare for the aid and support of the needy.  The Town of Arcadia may also use its funds to promote the public health and welfare of its citizens by insuring the dead are buried within a reasonable amount of time.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: October 10, 2002